DETAILED ACTION

	Acknowledgement is made of the amendment filed on 9/29/2021.  Claims 1-4 and 6-14 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-14 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a security device attached to an object, the security device comprising:
a carrier material, and
a structure arranged between the carrier material and the object and having at least two security features,
wherein at least one of said security features is a tamper-evident security feature,
which is configured to alter irreversibly upon a mechanical tampering with the security device,
wherein at least one other of said security features is a robust security feature, which is robust against the mechanical tampering with the security device,

wherein the structure is partitioned into at least two sections,
wherein at least one section has stronger adhesion to the object and at least one other section has stronger adhesion to the carrier material,
wherein the structure is configured to partially destroy or split the security device upon tampering with the security device,
wherein the at least one robust security feature is distributed among the at least two sections, such that the at least one section remaining on the object and/or the at least one other section can be authenticated; and 
regarding claim 9, a method for verifying a security device having at least two security features, where at least one of said security features is a tamper-evident security feature, which is configured to alter irreversibly upon a mechanical tampering with the security device, and at least one other of said security features is a robust security feature, which is robust against the mechanical tampering with the security device, the method comprising:
recording at least one image of the security device;
extracting the at least two security features from the at least one recorded image;
comparing the value of the at least one extracted robust security feature with a pre-determined value and notifying authenticity of the security device if the compared values match; and
comparing the value of the at least one extracted tamper-evident security feature with a pre-determined value or state corresponding to an intact state of the security device and notifying integrity of the security device if the comparison finds a match.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached on Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





November 03, 2021

/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876